  MCCLAIN E-Z PACK
, INC. 342 NLRB No. 27 
337
McClain E-Z Pack, Inc. 
and
 Paper, Allied-Industrial, 
Chemical and Energy Workers Union.  
Cases 15ŒCAŒ16812 and 15ŒCAŒ16913 
June 30, 2004
 DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, WALSH
, AND 
MEISBURG
 On August 26, 2003
, Administrative Law Judge 
George Carson II issued the attached decision.  The Re-
spondent filed exceptions and a supporting brief.
1  The 
General Counsel filed exceptions and a supporting brief.  

The Charging Party filed a cr
oss-exception and a brief in 
response to the Respondent™s and the General Counsel™s 
exceptions.  The Respondent filed an answering brief to 
the Charging Party™s cross-
exception, and the Charging 
Party filed a reply brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions,
3 and to adopt the recommended Order as modified and set 

forth in full below.
4                                                            
 1 The General Counsel filed a motion to strike the Respondent™s ex-
ceptions and brief, asserting a failure
 to conform to Sec. 102.46 (b) and 
(c) of the Board™s Rules and Regula
tions. The motion is denied because 
the exceptions are in substantial co
mpliance with the requirements of 
that section.   2 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-

trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
3 Based on the record in this case and extant Board law, Member 
Meisburg joins his colleagues in find
ing that the Respondent violated 
Sec. 8(a)(5) of the Act by failing to give the Union notice and an oppor-
tunity to bargain over its decision to 
lay off employees.  However, in an 
appropriate case, Member Meisburg 
would review further the circum-
stances in which an employer may be
 privileged to act unilaterally in 
regard to a 
decision to lay off employees, where such decision does not 
otherwise violate Sec. 8(a)(1) and (3) of the Act.  
4 There are no exceptions to the j
udge™s finding, in the final para-
graph of sec. II,B of his attached decision, that the November 2002 
layoffs were not unlawful.  There are no exceptions to the judge™s find-

ing that the Respondent violated Se
c. 8(a)(5) and (1) by discontinuing 
its practice of yearly across-the-boa
rd wage increases.  The Charging 
Party has excepted to the judge™s failur
e to require, as a remedy for that 
violation, that the Respondent ma
ke employees whole for any losses 
suffered as a result of that unilate
ral change.  We find merit in that 
exception and modify the Order accordingly. 
Vico Products Co
., 336 
NLRB 583 (2001), enfd. 333 F.3d 198 (D.C. Cir. 2003). 
We have also modified the judge
™s recommended Order to add ﬁand 
other similarly situated employeesﬂ 
to the list of named employees to 
be reinstated, in accordan
ce with our decision in 
Morton Metal Works, 
Inc
., 310 NLRB 195 (1993).  We shall substitute a new notice in accor-
AMENDED 
REMEDY
 We modify the judge™s remedy to additionally provide 
the following.  Having found that the Respondent vio-
lated Section 8(a)(5) and (1) of the Act, we shall order it 

to cease and desist, and to imme
diately put into effect an 
across-the-board wage increase, and continue such in-
crease in effect until it negotiates with the Union in good 

faith to a collective-bargaini
ng agreement or reaches an 
impasse after bargaining in good faith, and make whole 
its unit employees for any loss of pay they may have 

suffered due to its unilateral change in the manner pre-
scribed in 
Ogle Protection Services
, 183 NLRB 682 
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest 
as set forth in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987).
  ORDER The National Labor Relations Board orders that the 
Respondent, McClain E-Z Pack, Inc., Demopolis, Ala-

bama, its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Unilaterally laying off em
ployees in the appropriate 
unit represented by Paper, Allied-Industrial, Chemical 
and Energy Workers Union Lo
cal 3-1885, the exclusive 
representative of the employees, without providing the 

Union with timely notice and an opportunity to bargain 
about the decision to lay off employees and the effects of 
that decision. The unit is: 
 All welders, team leaders and directors, machine opera-

tors, painters, laborers, truck drivers, maintenance em-

ployees and shipping and receiving employees; Ex-
cluded: All sales employees, office clerical employees, 
professional employees, guards, supervisors as defined 
by the Act, and all other employees.   
 (b) Failing to give notice to and bargain with the Un-
ion regarding the amount of its annual employee wage 
adjustment. 
(c) Unilaterally discontinuing annual wage increases. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.  
(a) On request, bargain with the Union regarding the 
decision to lay off employees on September 30, 2002, 
and the effects of that decision. 
(b) Within 14 days from the date of this Order, to the 
extent that it has not already done so, offer the following 
employees and other similarly situated employees imme-

                                                                                            
 dance with our decision in 
Ishikawa Gasket America, Inc.
, 337 NLRB 
175 (2001), enfd. 354 F.3d 534 (6th Cir. 2004). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 338 
diate reinstatement to their fo
rmer jobs or, if those jobs 
no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
 Henry Allen Melvin Epps Samuel Ormond 
Bobby Biffle Sam Hatter Franklin Owens 

Leroy Brown Richard Ingram Connie Thurman 

Victor Bryant Horace Jackson James Ward 

W. B. Clark Robert Johnson Jr. Lamar Ward 

Henry Collins Robert Johnson Marquis Washington 

Shawn Crockett Andre Keller Michael Whitfield 

Jesse Daniels Clint Moore Terry Winston 
Sanduan Dunning   
 (c) Make whole the employees named above in sub-
paragraph 2(b) and other similarly situated employees for 
any loss of earnings or other benefits they may have suf-
fered by reason of the Respondent™s unilateral lay off of 

employees without providing the Union with timely no-
tice and an opportunity to bargain about the decision to 
lay off employees and the effect
s of that decision, and the 
Respondent™s unilateral withholding of annual wage ad-
justments that the employees
 would have received in 
January 2003, with interest, in the manner set forth in the 

remedy section of the judge™s decision and the amended 
remedy section of this Decision. 
(d) On request, bargain with the Union regarding the 
amount of its 2003 annual employee wage adjustment.  
(e) Immediately put into ef
fect an across-the-board 
wage increase, and continue such increase in effect until 
it negotiates with the Union in good faith to a collective-
bargaining agreement or reaches an impasse after bar-

gaining in good faith, and make whole its unit employees 
for any loss of pay they may have suffered due to its uni-
lateral change in the manner set forth in the Amended 

Remedy section of this Decision and Order.
  (f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order.  
(g) Within 14 days after service by the Region, post at its 
facility in Demopolis, Alabama,
 copies of the attached no-
tice marked ﬁAppendix.ﬂ
5  Copies of the notice, on forms 
                                                          
 5 If this Order is enforced by a judg
ment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
provided by the Regional Director for Region 15, after be-
ing signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutive days in conspicuous 

places including all places where notices to employees are 
customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, de-

faced, or covered by any other material. In the event that, 
during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in 

these proceedings, the Respondent shall duplicate and mail, 
at its own expense, a copy of the notice to all current and 
former employees employed by the Respondent at any time 
since September 27, 2002.  
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply.  
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities.  
 WE WILL NOT lay off any of you in the appropriate unit 
represented by Paper, Allied-Industrial, Chemical and 
Energy Workers Union Local 3-1885 without first giving 
notice to the Union and providing the Union with an op-

portunity to bargain about the layoff decision and the 
effects of that decision. The unit is: 
 All welders, team leaders and directors, machine opera-

tors, painters, laborers, truck drivers, maintenance em-
ployees and shipping and receiving employees; Ex-

cluded: All sales employees, office clerical employees, 
professional employees, guards, supervisors as defined 
by the Act, and all other employees.   
  MCCLAIN  E
-Z PACK 
, INC
. 339
 WE WILL NOT fail and refuse to bargain with the Union 
concerning your annual wage adjustment. 
WE WILL NOT unilaterally discontinue annual wage in-
creases.  WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL, on request, bargain with the Union concern-
ing the layoff of September 30, 2002, and the effects of 

that decision.  WE WILL, within 14 days from the date of the Board™s 
Order, to the extent that we
 have not already done so, 
offer the employees named below and other similarly 
situated employees immediate 
reinstatement to their for-
mer jobs or, if those jobs no 
longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed and 
WE WILL
 make them whole for any loss suffered as a re-
sult of their unlawful layoff.  
 Henry Allen Melvin Epps Samuel Ormond 
Bobby Biffle Sam Hatter Franklin Owens 
Leroy Brown Richard Ingram Connie Thurman 
Victor Bryant Horace Jackson James Ward 

W. B. Clark Robert Johnson Jr. Lamar Ward 

Henry Collins Robert Johnson Marquis Washington 

Shawn Crockett Andre Keller Michael Whitfield 

Jesse Daniels Clint Moore Terry Winston 

Sanduan Dunning   
 WE WILL, on request, bargain with the Union regarding 
the amount of the 2003 annual employee wage adjust-

ment. 
WE WILL
 immediately put into effect an across-the-
board wage increase, and continue such increase in effect 

until we negotiate with the Union in good faith to a col-
lective-bargaining agreement 
or reach an impasse after 
bargaining in good faith, and 
WE WILL
 make whole our 
unit employees for any loss of pay they may have suf-
fered due to our unilateral change, with interest. 
MCCLAIN E-Z PACK, INC.  Joseph A. Hoffman Jr., Esq., 
for the General Counsel. 
Thomas H. Williams, Esq., 
for the Respondent.
 Mary E. Olsen, Esq., 
for the Charging Party. 
DECISION STATEMENT OF THE 
CASE GEORGE CARSON
 II, Administrative Law Judge.  This case 
was tried in Selma, Alabama, on July 8 and 9, 2003.
1  The 
charge in Case 15ŒCAŒ16812 was filed on November 5, and 
was amended on December 30, January 31, 2003, and March 
27, 2003.  The charge in Case 15ŒCAŒ16913 was filed on Feb-
                                                          
 1 All dates are in 2002 unless otherwise indicated. 
ruary 27, 2003, and was amen
ded on March 27, 2003.  The 
consolidated complaint issued on May 30, 2003, and was 
amended on June 6, 2003.  At 
the hearing, the Respondent and 
the Charging Party entered into an informal settlement that 
disposed of all independent 8(a)(1) allegations of the complaint 
as well as the single 8(a)(1) a
nd (3) allegation.  Although coun-
sel for the General Counsel did not recommend approval of the 
agreement, I determined that approval of the settlement did 
effectuate the purposes of the Ac
t, and I approved it.  The re-
maining complaint allegations are 8(a)(5) allegations relating to 
layoffs and failure to provide em
ployees with a wage increase.  
The Respondent™s answer denies 
any violation of the Act.  I 
find that the Respondent, with the exception of the layoffs that 
occurred in November, did violate the Act substantially as al-
leged in the remaining allegations of complaint. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by all parties, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent, McClain E-Z Pack, Inc. (the Company), is a 
Michigan corporation engaged in the manufacture of industrial 
waste containers at various facilities including its facility at 
Demopolis, Alabama.  The Resp
ondent annually sells and ships 
from its Demopolis, Alab
ama facility products valued in excess 
of $50,000 directly to points loca
ted outside the State of Ala-
bama.  The Respondent admits, a
nd I find and conclude, that it 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
The complaint alleges that Pa
per, Allied-Industrial, Chemi-
cal and Energy Workers Union, the International, and its Local 
3-1885, the Local, are labor organizations. The Respondent™s 
answer pleads that the foregoin
g allegations ﬁa
ssert legal con-
clusions to which no response is
 required and which are there-
fore denied.ﬂ  The answer also affirmatively pleads, without 
referring to the International or the Local, that ﬁ[t]he Union is 
not a proper and authorized repr
esentativeﬂ of the unit employ-
ees. 
On August 22, an election wa
s held among the Company™s 
employees in the following stipulated appropriate unit: 
 All welders, team leaders and directors, machine operators, 
painters, laborers, truck drive[r]s, maintenance employees and 
shipping and receiving employee
s; Excluded: All sales em-
ployees, office clerical employees, professional employees, 
guards, supervisors as defined 
by the Act, and all other em-
ployees. 
 There is no evidence that the Re
spondent raised the issue of 
whether ﬁthe Unionﬂ was a ﬁpr
oper and authorized representa-
tiveﬂ in the representation proceeding.  No objections were 
filed following the August 22 electi
on.  On September 3, Local 
3-1885 of the Paper, Allied-Industrial, Chemical and Energy 
Workers Union was certified as bargaining representative of the 
employees in the foregoing unit.  On September 9, International 
Representative Emory Barnette wrote the Company a letter in 
which he referred to Local 3-
1835.  On September 12, the 
Company™s Labor Consultant, 
Thomas Tom Tucker, responded 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 340 
to that letter stating that he had ﬁbeen retained . . . to assist the 
Company in contract negotiations,ﬂ and that the Company 
ﬁstood ready to negotiateﬂ with Local 3-1885, the certified 
collective-bargaining representative.  Noting the reference to 
Local 3-1835, Tucker requested clar
ification.  Barnette testified 
that the reference to Local 3-1835 was a typing error. Tucker 
acknowledged that, when he and Barnette first talked about the 
matter, Barnette mentioned an 
error that Tucker understood to 
have been on the ballots rather than in the letter. Tucker also 
mentioned further discussions 
with Barnette regarding unit 
clarification in order to assure that the ﬁbargaining agent . . . 
that goes in the contract . . . correspond[s] to what the Labor 
Board says the bargaining agent is.ﬂ  Tucker, who has been 
involved with labor relations an
d representational issues since 
1969, testified that he did ﬁ
not know how unit clarification 
works.ﬂ  The Respondent™s brie
f does not address its affirma-
tive pleading that ﬁ[t]he Union is not a proper and authorized 
representativeﬂ of the unit employees. 
The General Counsel, citing 
Comet Rice Mills Division
, 195 
NLRB 671 (1972), points out that the statutory definition of 
labor organization requires only that participation by employees 
is ﬁenvisagedﬂ and that the enti
ty exists for statutory purposes 
ﬁalthough they never came to fruition.ﬂ  Id. at 674.  Although 
Local 3-1885 currently has no contra
ct to administer, the fact 
that its effectiveness has not come to fruition is not material.  
See 
Advance Industrial Security, Inc.
, 225 NLRB 151 (1976).  
Barnette testified to consulting with employees regarding the 
Respondent™s past practices thereby confirming the participa-
tion of employees in the Local. 
Local 3-1885 has been certified 
by the Board.  The parties have been engaging in contract nego-
tiations since October 16 with International Representative 
Barnette serving as the spokesper
son for the Local.  I find that 
employees participate in the foregoing entities, that the Interna-
tional is a labor organization a
nd that the Local, hereinafter 
referred to as the Union, as 
it has since September 2002, deals 
with employers concerning wage
s, hours, and other terms and 
conditions of employment.  I find
 and conclude, that the Union 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
The Company operates four fa
cilities, one in Michigan, one 
in Ohio, one in Oklahoma, and the facility involved in this pro-
ceeding at Demopolis, Alabama.  Kenneth McClain, owner and 
president of the Company, acquired the Demopolis facility 
from Waste Management in July 1996.  The Company actually 
took over operations in Septem
ber 1996, and Teddy Ford as-
sumed the duties of plant manager 
late in 1996.  At the time of 
the acquisition, Waste 
Management agreed to purchases over a 
period of 5 years that would assure that the production capacity 
of the facility would be used. 
 Waste Management did not carry 
out its agreement and, followi
ng arbitration, the period was 
extended.  McClain testified th
at Waste Management did not 
honor the extended agreement and 
that, in addition to the ab-
sence of revenue from Waste Mana
gement, other aspects of the 
business at other locations were suffering.  According to 
McClain, the bank that had extended credit to the Company 
required him to sign a personal note and began monitoring the 
daily activities of the Company. 
On August 23, following the election but prior to the Union™s 
certification, Plant Manager Teddy Ford wrote International 
Representative Emory Barnette advising that the plant would 
not operate on August 30 or Septem
ber 2 in order to give em-
ployees a 4-day Labor Day weeke
nd.  The letter continues not-
ing that the plant would be scheduled to work 40 hours a week 
thereafter and that ﬁ[w]e may need to require overtime periodi-
cally.ﬂ  On September 17, after certification, Plant Manager 
Ford wrote International Representative Barnette and advised 
him that the plant would be closed the week of September 30 
through October 4 for inventory.
 Selected employees would 
work that week performing the i
nventory.  Barnette contacted 
employee Henry Collins who assured him that inventory was 
taken every year.  Barnette, sati
sfied that this was an annual 
occurrence, did not contact Ford. 
B.  The Layoff 
1.  Facts 
On September 23, the Company heard rumors, which proved 
to be true, that Waste Manageme
nt was instituting a purchasing 
freeze.  According to President McClain, this meant that the 
Company needed ﬁto stop building garbage containers right 
now.ﬂ On September 25, President Mc
Clain spoke with Plant Man-
ager Ford regarding the necessity for a layoff.  In a brief tele-
phone conversation, McClain direct
ed Ford to lay off employ-
ees, explaining that the Company would build only special 

containers in the immediate fu
ture and that the production of 
standard containers was to cease due to excess inventory.  In 
the course of the conversation, McClain told Ford to call Labor 
Consultant Tom Tucker, ﬁsince he
 has dealt with unions before 
and I [Ford] have not,ﬂ and to have Tucker talk with Emory 
Barnette.  Ford was unable to reach Tucker on September 25, 
but did speak with him on the morning of September 26.  Ford 

had not identified the specific employees who would be af-
fected by the layoff, and he di
d not tell Tucker which jobs 
would be eliminated, the affect
ed departments, or which em-
ployees would be laid off.  Tu
cker recalled that, although Ford 
did not identify the affected employees, he said that the layoff 
would affect 60 percent of the work force. 
Ford then met with his supervisors and together they identi-
fied the employees to be laid off.  All employees to be laid off 
had been identified by 4:16 p.
m. on September 26.  Ford made 
no effort to inform Tucker of the number or identity of the em-
ployees who had been selected for layoff.  Ford acknowledged 
that he changed his selection of a few employees to work the 
inventory so that no employee who worked the inventory would 
be affected by the layoff. 
International Representative Barnett recalls receiving a tele-
phone call from Labor Consultant 
Tucker sometime after 5 p.m. 
on September 26.  Tucker testifie
d that he had left a message on 
Barnette™s answering machine earlier in the day and that 
Barnette called him.  The message on the answering machine 
was simply that there was ﬁsomething very importantﬂ that he 
  MCCLAIN  E
-Z PACK 
, INC
. 341
needed to discuss with Barnette.  The word layoff was not men-
tioned. 
Barnette recalls that Tucker told him, ﬁEmory, this is a 
heads-up.  It™s been brought to my attention that, effective to-

morrow, there [i]s going to be a mass layoff of the employees at 
McClain.ﬂ  Barnette asked ho
w many employees would be 
affected and Tucker replied 
that he did not know but he 
ﬁthought it would be approximately half of the workforce.ﬂ  
Barnette asked what jobs woul
d be affected and how long the 
layoff would last.  Tucker repl
ied, ﬁMr. Barnette, I don™t know 
the answers to these questions.  I am not a employee of 
McClain.  I am hired to assist in the negotiations.  This is a 

heads-up.ﬂ  Barnette asked ag
ain, ﬁ[W]hat jobs, who, how 
long,ﬂ and Tucker responded, ﬁI am
 not here other than to give 
you a heads-up.  That™s it.ﬂ 
Tucker testified that he informed Barnette that the Company 
was in dire financial straits, mo
re serious that Barnette might 
have thought, and was planning a la
yoff that would affect more 
than 50 percent of the bargaining unit.  He testified that he re-
ferred to banks applying pressure
 and requested that Barnette 
not make public the Company™s fi
nancial problems.  The fore-
going reference and request are not 
contained in a pretrial affi-
davit executed by Tucker.  Tucker testified that he informed 
Barnette that the layoff would officially commence the week 
after inventory but that the employees were going to be advised 
of the layoff the next day ﬁbecause they would not be working 
the following week as a result of the inventory.ﬂ  According to 
Tucker, the conversation concluded with Barnett saying ﬁsome-
thing likeﬂ he knew the Compan
y was having financial difficul-
ties and ﬁit was not unexpected th
at something like this would 
happen.ﬂ  Tucker denied that 
Barnette asked for any informa-
tion such as the departments affected, the jobs affected, or the 
identity of the affected employees.  Tucker did not deny stating 
that he was not an employee of McClain, that he was a hired 

negotiator, and that his call was simply to give Barnett a 
ﬁheads-up.ﬂ 
Ford recalls that he was at home in the evening when he re-
ceived a call from Tucker who informed him that he had spo-
ken with Barnette.  Ford recalls that Tucker reported to him that 
Barnette had told him that he ﬁexpected something like this to 
happen at some pointﬂ and, contra
ry to Tucker™s denial that 
Barnette asked any questions, reported that Barnette ﬁwanted to 
know who it was.ﬂ  Tucker told Fo
rd that he informed Barnett 
that he did not have the names, but that the layoff would affect 
ﬁa substantial amount of people.ﬂ 
 Ford asked Tucker if it was 
alright to proceed with the layoff and Tucker responded, ﬁI 
guess so because Mr. Barnette . . . did not say, ‚Let™s talk about 
it.™ﬂ 
Although Tucker had no recollection of reporting his conver-
sation with Barnette to President McClain, McClain testified 
that Tucker did report to him and that he was ﬁpuzzled that the 
Union didn™t want to talk about it.ﬂ
  He also recalls that Tucker 
ﬁmight have mentionedﬂ that 
the Union asked who was go[i]ng 
to be laid off, how many, but that Tucker did not have that in-
formation.  McClain testified th
at he would have ﬁgiven [the 
Union] some time,ﬂ if there had been a request ﬁto talk about 
it,ﬂ and delayed the layoff fo
r ﬁa week . . . ten days.ﬂ 
Barnette and Tucker agree that Tucker informed Barnette 
that there was to be a mass layoff of employees the following 
day.  I credit Barnette™s testim
ony that he did question Tucker 
concerning the number of employees affected, the jobs af-
fected, and the length of the layoff.  Although Tucker denied 
that Barnette asked any questions, Ford recalls that Tucker 
reported that Barnette had aske
d ﬁwho it wasﬂ that was going to 
be affected by the layoff, and McClain acknowledged that 
Tucker ﬁmight have mentionedﬂ 
that Barnette wanted to know 
who was going to be laid off.  
I further credit Barnette that 
Tucker disclaimed having any author
ity, stating that that he was 
not an employee, that he was hi
red as the contract negotiator, 
and that he was simply deliv
ering a message, ﬁa heads-up. 
That™s it.ﬂ 
Employees were advised of the layoff the following morn-
ing, September 27.  Although the 
employees™ health insurance 
would not have been interrupted if they had been off of work 
for the scheduled 1-week of inventory, Ford testified that their 

insurance was cancelled as of 
September 30.  A total of 26 
employees, almost half of the employee complement, were laid 
off.2 McClain testified that the Company had ﬁbeen considering a 
layoff for some time,ﬂ but that the final decision was not made 
until the day Tucker informed the Union of the upcoming lay-
off.  Ford™s testimony contradi
cts this.  He was directed on 
September 25 to lay off employee
s, and he did not speak to 
Tucker until September 26.  
McClain acknowledged that the 
Company did not give the Union any opportunity for input into 
the decision. 
On October 16, the parties met 
for their first bargaining ses-
sion. Ford recalls that Barnette stated that the Union was upset 
with the ﬁway the layoff was conducted, that the Union did not 
receive prior notice of the layoff
.ﬂ  Tucker responded that he 
had called him.  Barnette acknow
ledged the call but pointed out 
that, in that conversation, Tucker had stated that he was ﬁa ne-
gotiator,ﬂ that he was ﬁnot the McClain representative.ﬂ  Ford 
recalled that Barnette then pointed out that, prior to the layoff, 
he had received letters from Ford, not Tucker, regarding mat-
ters that immediately affected 
the employees™ terms and condi-
tion of employment. 
Barnette confirmed that he expr
essed his displeasure that he 
had not received notice of the la
yoff from the Company, only a 
call from Tucker who ﬁexplicitly told me he was not the Com-
panyﬂ but the ﬁcontract negotiatorﬂ
 and that he was ﬁgiving me 
a heads-up.ﬂ  Barnette had learned the names of the employees 
laid off, but did not know their seniority.  Following a break, at 
Barnette™s request, Ford presen
ted the Union with a seniority 
list with asterisks placed beside the names of employees who 

had been laid off. 
At some point thereafter, at the bargaining session, the Com-
pany offered to negotiate regarding the layoffs.  According to 

Ford and Tucker, Tucker stated to Barnette that the Company 
was ﬁprepared to negotiate the la
yoffs and any issues that you 
may have.ﬂ  Ford recalled that 
Barnette responded that the mat-
ter was ﬁin the attorneys™ hands at that point.ﬂ  Barnette recalls 
                                                          
 2 Because of the settlement of the single 8(a)(3) allegation, only 25 
employees are named in my recommended Order. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 
that Tucker offered to negotiate regarding the effects of the 
layoff.  When Tucker did so, Barnette asked him, ﬁAre you 
telling me you™re going to put these people back so we can 
negotiate from that point?ﬂ  Tuck
er replied, ﬁNo.ﬂ  Tucker did 
not specifically deny 
the foregoing exchange. 
The Respondent laid off three additional employees on No-
vember 15.  The initial charge relating to the September layoff 
had been filed on November 5.  Ford testified that the possibil-
ity of additional employees bein
g laid off was mentioned at a 
negotiating session on October 29, an
d that Barnette said that 
ﬁit should not be a problemﬂ beca
use he knew that things were 
slow.  Tucker did not address any conversation at the bargain-
ing table, but he did testify th
at, upon learning that additional 
employees would be laid off, he
 left a message on Barnette™s 
answering machine on November 6 advising that between two 
and four employees were going to be laid off and that, just to 

make certain, he called again and reached Barnette™s wife who 
confirmed that Barnette had re
ceived the message.  On Novem-
ber 11, Tucker actually spoke w
ith Barnette and gave him the 
names of the three employees who we
re to be laid off.  Barnette asked why the employees were be
ing laid off, and Tucker re-
plied, ﬁlack of work.ﬂ 
Barnette testified that he did not become aware of the No-
vember 15 layoffs ﬁuntil I did an affidavit a couple of months 
ago,ﬂ that when giving the affi
davit he was questioned about 
the layoff and ﬁI did not have an answer.  I did not know about 
it.ﬂ  The Charging Party Interna
tional Union filed an amended 
charge alleging the November layoffs on March 27, 2003.  It is 
signed by counsel, not Barnette.  The record does not reflect 
when or how the General Counsel or the Charging Party be-

came aware of the November layoff.  Barnette™s wife did not 
testify.  Barnette denied rece
iving any message or having any 
conversation with Tucker rega
rding the November layoff.  
Barnette did not testify that he 
protested these layoffs after he 
learned of them. 
2.  Analysis and concluding findings 
All parties agree that the fo
regoing layoffs were economic 
layoffs.  The complaint alleges that the Respondent laid off 
employees without notice to or bargaining with the Union on 
September 27 and November 15.
  Regarding the September 
layoff, the Respondent argues that
 the layoff did not occur until 
October 7, the Monday following 
the already planned shutdown 
for inventory.  I disagree.  Ford
 admitted that he revised his 
selection of employees who woul
d be conducting the inventory 
so that no employee involved in the inventory would thereafter 
be laid off.  Under the planned shutdown for inventory, the 
employee benefit of health insu
rance would not have been sus-
pended.  The health insurance of all laid off employees was 
cancelled on September 30.  
The employees who were in-
formed of the layoff on September 27 were paid for that day.  I 
find that the layoff occurred on September 27. 
The Respondent did not offer to bargain regarding either the 
decision or the effects of the d
ecision to effectuate an immedi-
ate economic layoff. McClain™s te
stimony that the layoff could 
have been delayed for up to a week or 10 days, if the Union had 
requested bargaining, belies any claim of an emergency.  Deci-
sions to conduct economically mo
tivated layoffs are mandatory 
subjects of bargaining.  In 
Dubuque Packing Co.,
 303 NLRB 
386 (1991), the Board summarized the holding of the Supreme 
Court in First National Maintenance Corp. v. NLRB
, 452 U.S. 666 (1981), and noted that manageri
al decisions regarding such 
issues as the ﬁorder of succession of layoffs and recallsﬂ fall 
within the second category of ma
nagerial decisi
ons that ﬁare 
almost exclusively an aspect of the relationship between em-
ployer and employees and as to these there is an obligation to 
bargain.  Id. at 667.ﬂ  
Dubuque, supra at 388. 
The Respondent, in its brief, argu
es that the Union failed to 
request bargaining and thereby wa
ived its rights.  The forego-
ing argument fails to note, as poi
nted out in the brief of the 
Charging Party, that the decision to lay off was made by Presi-
dent McClain well before any notice was given to the Union 
and that, by the time Tucker s
poke to Barnette, the affected 
employees had already been dete
rmined, although Ford had not 
bothered to inform Tucker of 
their identity.  The Respondent 
announced a fait accompli throu
gh Tucker who served only as 
messenger.  Although Mc
Clain testified that he would have 
been willing to delay the layoff for a short period, that willing-
ness was not communicated by Tucker to Barnette who was 
simply given a ﬁheads upﬂ that a mass layoff would occur the 
very next day.  Tucker provided no information and, when 
questioned, stated that he ﬁwas not the Company,ﬂ he was only 
the negotiator.  Following thos
e comments, it was obvious that 
any request would have been futile since Tucker had neither 
authority nor information.  The futility of any request to bargain 
is confirmed by Tucker™s final 
response to Barnette: ﬁI am not 
here other than to give you a heads-up.  That™s it.ﬂ 
The Respondent was obligated to give notice of this major 
change in the status quo in circumstances that provided the 
Union with a meaningful opportunity to bargain.  The Board, in 
Pontiac Osteopathic Hospital
, 336 NLRB 1021 (2001), ex-
plained that ﬁ[t]he issues of ﬁfait accompli,ﬂ ﬁrequest to bar-
gain,ﬂ and ﬁwaiverﬂ are related in
 the sense that a finding of fait 
accompli will prevent a finding that a failure to request bargain-
ing is a waiver.ﬂ  Id. at 1023.  
The Board then cites the follow-
ing principle stated in 
Ciba-Geigy Pharmaceutical Division
, 264 NLRB 1013, 1017 (1982): 
 The Board has long recognized that, where a union receives 
timely notice that the employer intends to change a condition 
of employment, it must promptly request that the employer 
bargain over the matter.  To be timely, the notice must be 
given sufficiently in advance of the actual implementation of 
the change to allow a reasonable opportunity to bargain.  
However, if the notice is too short a time before implementa-
tion or because the employer ha
s no intention of changing its 
mind, then the notice is nothin
g more than a fait accompli. 
 The Respondent™s communication of a ﬁheads upﬂ regarding 
a layoff of that would occur in less than 24 hours by an individ-
ual who disclaimed having any 
authority and who had no in-
formation constituted announcement
 of a fait accompli.  There 
was no offer to bargain.  The de
cision to layoff had been made 
and the employees to be laid off had been identified.  The ab-
sence of any intention on the part of the Respondent to alter its 
decision is established by the ev
ents following the layoff.  Al-
though Tucker reported Barnette™s request to know ﬁwho it 
  MCCLAIN  E
-Z PACK 
, INC
. 343
wasﬂ involved in the layoff to Ford, it was not until October 16 
that Ford provided that information to the Union.  At the bar-
gaining session on October 16, wh
en the Union objected to the 
absence of meaningful notice, 
the Respondent did not offer to 
restore the status quo.  Although the Respondent, after the Un-
ion™s protest, offered to bargain, 
Tucker stated to Barnette that 
the Respondent was not willing to recall any laid off employ-
ees.  As the Board explained in 
Porta-King Building Systems, 310 NLRB 539 (1993): 
 An offer to bargain over layoffs after they have occurred is no 

substitute for . . . prior notice.  Once the layoffs have taken 
place and unit jobs lost, the 
union™s position has been seri-
ously undermined and it cannot engage in the meaningful 
bargaining that could 
have occurred if the Respondent had of-
fered to bargain at the time the Act required it to do so . . . .  
[I]n cases involving unlawful unilateral changes, the Board™s 
normal remedy is to order restorat
ion of the status quo ante as 
a means to ensure meaningful ba
rgain . . . .  [Citations omit-
ted.]  Ibid. 
 The Respondent, by laying off employees on September 27, 
without providing the Union with
 sufficient notice to permit 
meaningful bargaining regardin
g the decision to lay off em-
ployees or the effects of that 
decision violated Section 8(a)(5) 
of the Act. Regarding the November 15 layo
ffs, Tucker™s detailed testi-
mony, including calling Barnette™s 
wife to assure that he had 
received his message and calling ag
ain to give the names of the 
three affected employees as soon 
as he received them, confirms 
that Barnette had sought details regarding the extent of the 
layoff in September and that Tucker was not going to repeat his 
September performance.  Following the filing of the unfair 

labor practice charge regardin
g the September layoff on No-
vember 5, I find it incredible that Tucker would have failed to 
contact the Union when there was time to address the Novem-

ber layoff before it occurred.  Although I found Barnette, both 
by his demeanor and recollection, to be more credible than 
Tucker, in this instance I find that Barnette simply forgot that 
he had spoken with Tucker.  Hi
s lack of recollection is under-
standable since it was clear that
 any negotiations regarding the 
layoff of three additi
onal employees would be
 a mere formality 
in view of the facts that virtually half of the unit had been laid 
off in September and that the Re
spondent had refused to restore 
the status quo on October 16.  Ne
vertheless, I find that the Un-
ion did receive notice sufficiently prior to the proposed No-
vember layoff to provide an opportunity for bargaining, but that 

the Union did not request bargaining.  Barnette protested to 
Tucker the absence of meaningful notice regarding the Septem-
ber layoffs.  As hereinafter discu
ssed, he also raised the failure 
of the Respondent to adjust employee wages in January 2003. 
The absence of any protest regarding the November layoffs 
suggests that, upon reflection afte
r he gave his affidavit, 
Barnette recalled that he had 
been notified of them.  The Gen-
eral Counsel has not establishe
d that the November layoff oc-
curred without the Respondent providing sufficient notice and 
an opportunity to bargain to the Union.  I recommend that alle-
gation be dismissed.
3 C.  The Cost of Living Adjustment 
1.  Facts 
The Respondent, each year since 1996, has adjusted em-
ployee wages at the beginning of each new year.  Testimony 
and documentary evidence esta
blishes that, although the ad-justment may not have been made
 on January 1, increases were 
paid retroactively to January 1 
or the first pay period in Janu-
ary.  A fire in 1999 destroyed company records prior to that 
year.  On January 10, 2000, the Company announced a 2.5-
percent wage increase retroactive to January 3, the beginning of 
the pay period.  On January 15, 2001, the Company announced 
a 2.5-percent wage increase retroactive to January 1.  On Janu-
ary 1, 2002, the Company announced an immediately effective 
wage increase of 20 cents an hour.  In 2003, no wage increase 
was given, nor, so far as the 
record shows, was any announce-
ment made stating the Company™s financial inability to give a 
wage increase. 
At the outset of negotiations, the Union proposed and the 
Company agreed to bargain re
garding contractual language 
before addressing economics.  Although the Company thereaf-
ter requested that the Union present an economic proposal, the 
Company made no economic proposal and the Union, consis-
tent with the protocol to which 
the parties agreed at the outset 
of negotiations, declined to ma
ke an economic proposal until 
the noneconomic terms of the contra
ct had first been addressed.  
The Union was not informed that the Company was discontinu-
ing its practice of adjusting wa
ges effective January 1.  The 
Company made no statement to the Union that it was discon-
tinuing that past practice. 
International Representative Barnette heard from some em-
ployees that there had been talk at the plant attributing the ab-
sence of a wage increase in January 2003 to the presence of the 
Union.  After hearing this, Barn
ette spoke with Labor Consult-
ant Tucker and stated, ﬁ[T]his . . . International never would 
stand in the way of a local receiving a cost of living [adjust-
ment] prior to us reaching a settlement [on the contract.]ﬂ  The 
record reflects no response by Tucker.  Tucker did not deny 
that Barnette made the foregoing statement to him. 
President McClain did not address the absence of a wage ad-
justment in 2003.  Plant Manage
r Ford testified that, ﬁif the 
Company had the money to give, then the Company g[a]ve the 
money,ﬂ implying that no increa
se was given in 2003, because 
of the Company™s economic plight.  Tucker acknowledged that 
he was aware of the Company™s past practice but that increases 
were dependent upon the Company™s financial health.  He 
noted that he discussed the past
 practice with management offi-
cials but, given the Company™s 
financial condition, there was 
ﬁno money there,ﬂ so ﬁwe didn™t go to the Union about it.ﬂ  
Tucker further noted that he 
discussed ﬁwhat McClain would 
have done had the Union not been
 there,ﬂ and that because it 
would have been a ﬁtakeaway we decided not to approach the 
Union and ask for a takeaway.ﬂ 
                                                          
 3 Although both Tucker and Ford refer to the layoff of three employ-
ees, the complaint names only two. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 344 
The General Counsel adduced no evidence establishing the 
criteria that the Company utili
zed in determining the amount of 
increases, if any, to be given to employees.  The only evidence 
on this record is the fact that, from 1997 through 2002, some 
increase was given. 
2.  Analysis and concluding findings 
The complaint alleges that th
e Respondent unilaterally failed 
to grant a cost of living adjustment to employee wages in ac-
cord with its past practice.  The Respondent never identified the 
annual increase as a cost of li
ving adjustment; documents refer 
simply to a ﬁwage increase.ﬂ  ﬁ[A]n employer that has a prac-
tice of granting merit raises that
 are fixed as to timing but dis-
cretionary in amount may not di
scontinue that practice without 
bargaining to agreement or im
passe with the union.  See 
Daily News of Los Angeles
, 315 NLRB 1236 (1994).ﬂ  
Harrison 
Ready Mix Concrete Co.
, 316 NLRB 242 (1995).  Although the 
discretionary increases given by
 the Respondent herein were 
across the board increases rather than individual merit raises, 
the foregoing principle is controlling.  ﬁThe Board has long 
held that to the extent that a wage increase is devoid of discre-
tion, the employer is obligated to continue such wage increase 
even without notice or bargaining
.  To the extent that the em-
ployer retained discretion however
, it is obligated to consult 
with the employees™ bargaining
 representative before taking 
any action.ﬂ  
Eagle Transport Corp.
, 338 NLRB 489, 494 
(2002), citing 
Hanes Corp.
, 260 NLRB 557 (1982); and 
Oneita 
Knitting Mills, Inc.
, 205 NLRB 500 fn. 1 (1973). 
 In the ab-
sence of any increase or statement of financial inability of the 
Respondent to grant an increase, the employees were left with 
the impression that, following the selection of the Union as 
their collective-bargaining repr
esentative, the Respondent had 
discontinued a past practice. 
Notwithstanding the impression left with employees, the re-
cord herein does not establish that the practice of giving an 
annual wage adjustment
 was discontinued.  Tucker™s uncontra-
dicted testimony establishes that
 the Respondent elected not to 
advise the Union that it was financially unable to increase 
wages.  The amount of the annu
al January wage adjustments 
was discretionary.  As
 reflected above, in 2000 and 2001, they 
were given as percentages and in 2002 as 20 cents.  Insofar as 
the Respondent™s financial constrai
nts dictated that there would 
be no increase, so be it.  There was, however, an obligation to 
address the issue and negotiate with the Union regarding the 
discretionary amount of the increase. 
The Respondent contends that it
 had no obligation to bargain 
regarding the annual wage adju
stment because the Union did 
not request bargaining.  In support of this contention, the Re-
spondent argues that it ﬁdid 
request bargaining about econom-
icsﬂ and that the Union, consistent with the protocol pursuant to 
which the parties agreed to first address noneconomic contrac-
tual matters, refused.  The Resp
ondent™s brief fails to note that 
it presented no economic proposal 
and that its request to ad-
dress economic issues consisted 
of a request that the Union 
present an economic proposal.  The Union had no obligation to 
request bargaining regarding the c
ontinuation of a past practice.  
The protocol simply set the format for negotiations, it did not 
waive the Union™s right to notice prior to discontinuation of a 
past practice.  See 
Vico Products Co.
, 336 NLRB 583, 598 
(2001). Once the employees selected the Union as their collective-
bargaining representative, the Respondent was not privileged to 
unilaterally decide that it would 
not ﬁgo to the Union aboutﬂ the 
discretionary amount of an annual increase that had been given 
for 6 years but that would not be given in 2003.  By failing to 

bargain with the Union regarding the amount of its 2003 annual 
employee wage adjustment, the 
Respondent viol
ated Section 
8(a)(5) of the Act. 
CONCLUSIONS OF 
LAW 1.  By unilaterally laying o
ff employees without providing 
the Union with timel
y notice and an opportunity to bargain 
about the decision to lay off empl
oyees and the effects of that 
decision, the Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(1) and 
(5) and Section 2(6) and (7) of the Act. 
2.  By failing to bargain with 
the Union regarding the amount 
of its annual employee wage 
adjustment, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having unlawfull
y laid off employees, it 
must, on request, bargain with regard to that decision and the 
effects of that decision, and it must, to the extent it has not al-
ready done so, offer the affected employees reinstatement to 
their former or substantially 
equivalent posi
tions and make 
them whole for any loss of earnings and other benefits, com-
puted on a quarterly basis from September 30, 2002 (the em-
ployees were paid for September 
27), to date of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
The Respondent having failed to bargain with the Union re-
garding the discretionary amount of the 2003 annual wage ad-
justment, it must bargain with 
the Union in that regard.  The 
Respondent™s past practice esta
blishes that the monetary 
amount of wage adjustments was 
discretionary, and there is no 
evidence of any objective criteria upon which the discretionary 
amount of those adjustments was predicated.  Thus, contrary to 
the argument of the Charging Party, I have no basis for fashion-

ing any remedy upon which a liquidated amount can be com-
puted.  Board precedent is clear that administrative law judges 
may not prescribe agreements for the parties.  Thus, with regard 
to the 2003 wage adjustment, the Respondent shall be ordered, 
on request, to bargain in good faith regarding the amount, if 
any, of such adjustment. 
[Recommended Order omitted from publication.] 
  